                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  MICHAEL OJEGBA AGBONIFO                                                CIVIL ACTION
  VERSUS                                                                 NO. 19-11797
  LYLE W. CAYCE (CLERK), ET AL.                                          SECTION “T”(4)


                                    ORDER AND REASONS

       Plaintiff, Michael Ojegba Agbonifo, has filed a Motion to Reconsider Pauper Status

(Rec. Doc. No. 7). On September 12, 2019, the Court denied Agbonifo’s pauper application

under the three-strikes provision of the 28 U.S.C. § 1915(g). Record Doc. No. 6. Broadly

construed, Agbonifo seeks the grant of pauper status asserting that only one of the prior cases

referenced in the Court’s Order was a strike and two cases were judicial complaints, which he

argues are not civil actions that could be strikes. Agbonifo is mistaken as to the nature and

consequences of the prior cases relied on by this Court.

       As addressed in the Court’s prior Order, the Prison Litigation Reform Act of 1996, Pub. L.

No. 104-134, 110 Stat. 1321 (“PLRA”), codified at 28 U.S.C. § 1915(g), provides that a prisoner

shall not be allowed to bring a civil action pursuant to § 1915 if he has, on three or more prior

occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed as frivolous, malicious, or for failure to state a claim for which

relief can be granted, unless the prisoner is under imminent danger of serious physical injury.

Agbonifo’s three cases referenced in the Court’s prior Order as “strikes,” that prevent the grant of

pauper status in this case, were the following: Agbonifo v. Tyner, C.A. 18-3093 (W.D. Mo. May,

18, 2018); Agbonifo v. USA, C.A. 18-0479 (S.D. Tx. May 25, 2018); and Agbonifo v. Gilmore,

C.A. 18-1617 (S.D. Tx. May 25, 2018).
       The first case, Agbonifo v. Tyner, Civ. Action 18-3093 (W.D. Mo. May, 18, 2018), was a

civil mandamus action under the Federal Torts Claims Act filed in the Western District of Missouri

by Agbonifo on March 9, 2018, while he was incarcerated. Agbonifo filed a financial affidavit

and account statement with his complaint, and on April 10, 2018, the Court granted Agbonifo

leave to proceed as a pauper. Id., Rec. Doc. Nos. 2, 3, 8. On May 18, 2018, the Court dismissed

the case for failure to state a claim for which relief may be granted under the provisions of 28

U.S.C. § 1915A. Id., Rec. Doc. No. 11. Under the plain language of the statute, this dismissal

in the Western District of Missouri was a “strike.”

       The second case, Agbonifo v. USA, Civ. Action 18-0479 (S.D. Tx. May 25, 2018), was a

prisoner civil rights suit brought under 42 U.S.C. § 1983 filed in the Southern District of Texas by

Agbonifo on February 13, 2018, while he was incarcerated. On May 25, 2018, the Court granted

Agbonifo pauper status.      Id., Rec. Doc. No. 3.     In the same Order, the Court dismissed

Agbonifo’s claims under 28 U.S.C. §1915(e)(2)(B) as factually and legally frivolous and for

failure to state a claim for which relief can be granted, noting the defendant’s absolute judicial

immunity. Id. The Court also clearly stated: “The dismissal will count as a STRIKE for

purposes of 28 U.S.C. § 1915(g).” (emphasis in original) Id. at p. 5. This dismissal in the Southern

District of Texas also was a “strike.”

       The third case cited, Agbonifo v. Gilmore, Civ. Action 18-1617 (S.D. Tx. May 25, 2018),

also was a prisoner civil rights suit brought under 42 U.S.C. § 1983 filed in the Southern District

of Texas by Agbonifo on May 15, 2018, while he was incarcerated. On May 25, 2018, the Court

granted Agbonifo pauper status. Id., Rec. Doc. No. 3. In the same Order of Dismissal, the Court

also dismissed Agbonifo’s claims under 28 U.S.C. §1915(e)(2)(B) as factually frivolous and for

failure to state a claim for which relief can be granted, noting the defendant’s absolute judicial



                                                 2
immunity. Id. The Court again clearly stated, “The dismissal will count as a STRIKE for

purposes of 28 U.S.C. § 1915(g).” (emphasis in original) Id. at p. 5. This dismissal also was a

“strike.”

        For these reasons, Agbonifo has accumulated three “strikes” under the PLRA and is not

entitled to proceed as a pauper under 28 U.S.C. § 1915. In addition, the Court reiterates that

Agbonifo has not asserted or satisfied the “imminent danger” exception of § 1915(g).

Accordingly,

        IT IS ORDERED that Agbonifo’s Motion to Reconsider Pauper Status (Rec. Doc. No.

7) is DENIED.

               New Orleans, Louisiana this 15th day of October, 2019.




                                    ________________________________________________
                                                  KAREN WELLS ROBY
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
